Citation Nr: 0824455	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-17 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroenteritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1965 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2008.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required.


REMAND

As to the issue of entitlement to service connection for 
PTSD, the Board notes that the veteran has been diagnosed as 
having PTSD on numerous occasions.  

The Board further observes that while the veteran has not 
reported any specific stressors that can be verified, he has 
testified as to having been fired upon and of having 
encountered enemy forces when performing his duties as a 
master of a landing craft while traveling up and down Qui 
Nhon Bay when stationed in Vietnam.  He has also testified 
that he participated in retrieving body parts from the bay.  
The veteran has submitted several letters from various 
individuals that he served with indicating that they had 
participated with the veteran in Harbor patrol and delivering 
supplies.  The Board further observes that the veteran 
received a citation for performing exceptionally meritorious 
service in connection with ground operations against hostile 
forces in the Republican of Vietnam during the period from 
January 1970 to January 1971.  The Board is of the opinion 
that unit records of the 1098 Trans. Co. USARPAC (Vietnam), 
to which the veteran was attached from January 1966 to 
December 1969, and unit records from the 97th Trans. Co. 
USARPAC (Vietnam), to which the veteran was attached from 
January 1970 to December 1970, should be obtained and 
associated with the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  Therefore, after the 
receipt of the requested unit records, a determination must 
be made as to whether it is at least as likely as not that 
the veteran received enemy fire and therefore participated in 
combat, and as to whether the information tends to support 
the veteran's other reported stressors. 

As to the issue of service comention for a gastrointestinal 
disorder, the Board notes that the veteran was seen on 
several occasions in service relating to gastrointestinal 
problems.  In November 1970, the veteran was seen with 
complaints of diarrhea for the past several days.  The 
veteran noted that the diarrhea had subsided but that he was 
still having trouble keeping food in his stomach.  A 
diagnosis of gastroenteritis, probably viral, was rendered.  

In January 1971, the veteran was seen with complaints of 
stool that had mucous and dark blood.  Following examination, 
a diagnosis of chronic gastrointestinal dysfunction of 
questionable etiology was rendered.  

The veteran has currently been diagnosed as having chronic 
diarrhea.  At his January 2008 hearing, the veteran indicated 
that he had had continuous gastrointestinal problems since 
his period of service.  He noted that prior to service he had 
had mild gastrointestinal problems which were aggravated by 
his period of service.  At this juncture, the Board notes 
that the veteran's service medical records show that his 
entrance examination was negative for gastrointestinal 
disabilities, and he is presumed to have been sound upon 
entrance into service.  This presumption may only be rebutted 
by clear and unmistakable evidence. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current gastrointestinal disorder and its relation, if any, 
to service.  

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The veteran has not been afforded a VA 
examination as it relates to this issue throughout the course 
of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U. S. Army and Joint 
Services Research Record Center (JSSRC) 
and request the unit histories, after 
action reports, lessons learned reports, 
casualty reports, and any other 
information which might be useful in 
verifying stressors from the 1098 Trans. 
Co USARPAC (Vietnam) for the summer and 
fall of 1966 and the 97th Trans. Co. 
USARPAC (Vietnam) for the time period 
from January 1970 to December 1970.  

2.  After the receipt of the information 
requested above, review the veteran's 
reported stressors, including his reports 
of coming under enemy fire, retrieving 
corpses from the bay, and the execution 
of prisoners in light of the records 
received.  Make a determination whether 
it was as likely as not that the veteran 
participated in combat or received enemy 
fire.  Also, make a determination as to 
whether or not the veteran's reports of 
retrieving bodies from the harbor are 
verified.  A list of any verified 
stressors to include participation in 
combat or receiving enemy fire should be 
prepared.  If none of the veteran's 
stressors can be verified, then it should 
be so stated. 

3.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
which may be present.  The claims file 
must be made available to and reviewed by 
the examiner.  The list of verified 
stressors should also be provided to the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service.

The report of examination should include 
the rationale for all opinions expressed.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current gastrointestinal 
disorder that may be present.  The claims 
folder must be made available for review.  
All appropriate tests and studies should 
be performed and all findings must be 
reported in detail.

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have a 
gastrointestinal disorder?  If so, what 
is the etiology of this disorder and is 
it at least as likely as not (50 percent 
probability or more) related to service?  
In formulating this opinion, the examiner 
should note that the veteran is presumed 
to have been sound on entrance into 
active service.  If the examiner 
determines that there is a current 
gastrointestinal disability that is 
related to service, then the opinion 
requested in (b) need not be provided. 

(b) If the examiner determines that any 
current gastrointestinal disability is 
not related to service, then an 
additional opinion must be provided.  The 
examiner should offer an opinion as to 
whether or not there is clear and 
unmistakable (undebatable) evidence that 
the veteran had a gastrointestinal 
disorder at the time of his entrance into 
service, and if so, what was the nature 
of this disability?  If there is clear 
and unmistakable evidence of a pre-
existing gastrointestinal disability, is 
there also clear and unmistakable 
(undebatable) evidence that this 
disability was not aggravated by service?  
Finally, does the veteran have a current 
diagnosis of this same disability?

Detailed rationale is requested for each 
opinion that is rendered.

5.  If any claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


